DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 2, “power converter as a high-side rail.” should be changed to “power converter on a high-side rail.” 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11258248. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11258248 anticipate the claims of the immediate application.
Regarding claim 1, see claim 1 or 7 of U.S. Patent No. 11258248.
Regarding claim 2, see claim 2 or 8 of U.S. Patent No. 11258248.
Regarding claim 3, see claim 3 or 11 of U.S. Patent No. 11258248.
Regarding claim 4, see claim 4 or 12 of U.S. Patent No. 11258248.
Regarding claim 5, see claim 5 of U.S. Patent No. 11258248.
Regarding claim 6, see claim 6 or 9 of U.S. Patent No. 11258248.
Regarding claim 7, see claim 1 or 7 of U.S. Patent No. 11258248.
Regarding claim 8, see claim 1 or 7 of U.S. Patent No. 11258248.
Regarding claim 9, see claim 13 of U.S. Patent No. 11258248.
Regarding claim 10, see claim 13 of U.S. Patent No. 11258248.
Regarding claim 13, see claim 1 or 7 of U.S. Patent No. 11258248.
Regarding claim 14, see claim 2 or 8 of U.S. Patent No. 11258248.
Regarding claim 15, see claim 3 or 11 of U.S. Patent No. 11258248.
Regarding claim 17, see claim 4 or 12 of U.S. Patent No. 11258248.
Regarding claim 18, see claim 13 of U.S. Patent No. 11258248.
Regarding claim 19, see claim 7 and 13 of U.S. Patent No. 11258248.
Regarding claim 20, see claim 10 of U.S. Patent No. 11258248. 

Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11258248 in view of Kawamura (US 2013/0336028).
Regarding claim 11, U.S. Patent No. 11258248 teaches all the limitations of claim 1 but does not teach wherein the protection circuit is coupled to the power converter as a high side rail. 
Kawamura teaches a converter, comprising: a protection circuit (Figure 1 Components 2-4), wherein the protection circuit comprises a first switching device (Figure 1 Components 3) in series with a current limiting resistor (Figure 1 Component 4), a second switching device (Figure 1 Components 2), wherein the protection circuit is coupled power converter on a high side rail (Figure 1 Components 2-4 is coupled on the high side rail to Component 14); an auxiliary power supply coupled to a gate terminal of the first switching device and configured to provide a bias voltage to the gate terminal (Figure 1 Component 40b is a signal that goes to the gate of Component 3 to turn on or turn off the switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11258248 to incorporate placing the protection circuit on the high side rail as taught by Kawamura. The advantage of this design is that the voltage immediately dissipated by the source is controlled thus enhancing the efficiency of the converter. 

Regarding claim 12, U.S. Patent No. 11258248 does not teach wherein the protection circuit further comprises an auxiliary power supply coupled to a gate terminal of the first switching device and configured to provide a bias voltage to the gate terminal.
Kawamura teaches a converter, comprising: a protection circuit (Figure 1 Components 2-4), wherein the protection circuit comprises a first switching device (Figure 1 Components 3) in series with a current limiting resistor (Figure 1 Component 4), a second switching device (Figure 1 Components 2), wherein the protection circuit is coupled power converter on a high side rail (Figure 1 Components 2-4 is coupled on the high side rail to Component 14); an auxiliary power supply coupled to a gate terminal of the first switching device and configured to provide a bias voltage to the gate terminal (Figure 1 Component 40b is a signal that goes to the gate of Component 3 to turn on or turn off the switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11258248 to incorporate having a bias signal going to the gate of the first switching device as taught by Kawamura. The benefit of this design is that the switching transitions are quickly leading to a more efficient protection circuit. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11258248 in view of Miermans (US 2003/0169606).
Regarding claim 16, U.S. Patent No. 11258248 does not teach wherein turning the first switching device on and off comprises controlling the first switching device via an opto-coupler coupled to the first switching device.
Miermans teaches a switch (Figure 1 Component 11) and controlling the switching device via an opto-coupler coupled the switching device (Figure 1 component 13b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 11258248 to incorporate using a optocoupler driving a transistor as taught by Miermans. The advantage of this design is that it introduces an efficient switching mechanism while reducing the cost of the component and circuit overall. 

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed or the independent claims are rewritten or amended to overcome the double patenting rejection as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests turn off the first switching device and turn on the second switching device to provide the supply current along the second current path in response to a power converter input voltage exceeding a first defined threshold and being less than a second defined threshold; and turn off the second switching device in response to a protection circuit input voltage at the input of the protection circuit exceeding the second defined threshold. Claims 2-12 depend upon claim 1. 

Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests turning off the first switching device and turning on a second switching device of the protection circuit in response to an output voltage on an output of the protection circuit exceeding a first defined threshold and being less than a second defined threshold; and turning off the second switching device in response to an input voltage on an input of the protection circuit exceeding the second defined threshold to prohibit current flow to the power converter through the first and second switching devices. Claims 14-20 depend upon claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamura (US 2013/0336028) teaches an electric power conversion system with a protection circuit at the output of the input rectifier. Kawamura is the closest prior art record that was considered by the Examiner. Kawamura in Figure 1 teaches a power converter (fig. 1); an electrical power source (Component 1); a protection circuit (Components 2-4) that includes a first switching device coupled in a first current path between an input of the protection circuit and the input of the converter (Component 3) controllable to turn on during startup of the power converter (Paragraph 0042), a second switching device coupled in a second current path coupled across the first switching device (Component 2), a resistor coupled in series with the first switching device (Component 4) and a third transistor coupled to the first switching device to limit the current passing through the first switching device (Component 5); and a control circuit in communication with the first switching device and the second switching device (Component 6) configured to sense the output voltage (Components 41c and 41d) and control the first and second switching devices based on a voltage measurement at the output of the inrush current switch and the converter output. Kawamura teaches a control scheme that creates switching sequences to improve the input power factor and reduce power loss and noise. Kawamura fails to teach turning off the first switching device and turning on the second switching device when the output voltage exceeds a first predefined threshold and then turning off the second switching device when the input voltage exceeds a second threshold value. 
Subramaniam (“Flexible input relay architecture for a converter to operate from disparate power sources”) teaches a protection relay system with an AC or DC source outputting to a boost converter. Subramaniam is another close reference to teaching the limitations recited in the claims. Figure 1 shows the control system having a first switch Ra connected in series with an inrush current resistor which in combination can be viewed as the first switch that limit current passing through from the input to the output. Rm can be seen as the second switch or the relay switch that disconnects in the case of a fault. Subramaniam does hint towards the fact that the first switch Ra can be opened in the case of an overvoltage or fault but Subramaniam does not teach turning on the second switch after turning off the first switch and does not teach controlling the relay/second switch to turn off when the input voltage exceeds a second defined threshold. 
Zhang (US 2009/0152950) teaches a switching power supply with overvoltage protection. Zhang teaches a relay coupled to the input wherein the relay is closed and opened based on the value of the input voltage. The protection circuit provides protection in situations wherein there is an overvoltage in the input voltage. 
Loder (US 2020/0136370) teaches a protection coordination technique for power converters. Loder teaches having a protection device in Figure 2B (104) that is connect on the high side rail. 
Ilic (US 6473284) teaches a low power DC/DC power converter having a high overvoltage protection circuit placed at the output of the input rectifier. Ilic fails to teach a relay and also fails to teach a control circuit to control the switches as required by the claims. 
Du (US 9343951) teaches a high voltage protection circuit with a primary relay and an auxiliary relay connected in parallel. 
Moriyama (US 2021/0211056) teaches a power supply apparatus for stabilizing power supply capability of an auxiliary winding provided in the transformer. Moriyama teaches a in rush current limiter connected in parallel with a relay downstream of the input rectifier. 
Ben-Yaakov (US 2006/0022648) teaches a method and control circuitry for improved performance in switch mode converters. 
Hoyt (US 9473028) teaches a power converter with a power disconnect switch that disconnects the source from the power converter based on the feedback output voltage.
Chmielus (US 10491135) teaches a device and a method to limit inrush current of single phase input in an electric power system. Chmielus teaches a current regulator outputting to an opto-coupler that is used to control the gate of a switch. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         


	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839